Filed 4/3/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 58







State of North Dakota, 		Plaintiff and Appellee



v.



Ole Ricardo Silva, 		Defendant and Appellant







No. 20130266







Appeal from the District Court of Ward County, Northwest Judicial District, the Honorable Douglas L. Mattson, Judge.



AFFIRMED.



Per Curiam.



Nikos C. Berkowitz, Assistant State’s Attorney, P.O. Box 5005, Minot, N.D. 58702-5005.



Russell J. Myhre, P.O. Box 475, Valley City, N.D. 58072, for defendant and appellant.

State v. Silva

No. 20130266



Per Curiam.

[¶1]	
Ole Ricardo Silva appeals from a criminal judgment entered upon a jury verdict finding him guilty of gross sexual imposition and continuous sexual abuse of a child.  On appeal, Silva alleges the district court abused its discretion by admitting cumulative testimony of the child victim’s out-of-court statements.  We affirm under N.D.R.App.P. 35.1(a)(4). 

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

Lisa Fair McEvers